In consolidated negligence actions, plaintiffs Ratchford in Action No. 1 and two of said parties as defendants in Action No. 2 appeal from (a) a judgment of the Supreme Court, Suffolk County, entered March 8, 1965, and (b) said judgment as amended by an order of said court entered April 28, 1965, which, upon a jury verdict, dismissed their complaint in Action No. 1 and was in favor of the plaintiff against them in Action No. 2. Amended judgment affirmed, with costs. No opinion. Appeals from the original judgment, entered March 8, 1965, dismissed as academic, without costs. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.